Order, entered on March 31, 1964, denying the motion of defendants to dismiss the complaint for failure to prosecute, unanimously affirmed, without costs. In this September, 1961 action for personal injuries incurred in July, 1959, the affidavits of merits submitted by the plaintiffs set forth in especially satisfactory detail evidentiary facts which, if true and proven, establish a strong meritorious ease. In view of these affidavits Special Term’s exercise of discretion in accepting the rather weak excuses for the delay should not be disturbed (see Sortino v. Fisher, 20 A D 2d 25, 32). Concur — Breitel, J. P., Rabin, Valente, Stevens and Staley, JJ.